The Attorney            General of Texas
                                                                December 7, 1981
MARK WHITE
Attorney General


                                            Honorable Warren G. Harding               Opinion No.   MW-405
Supreme      Court Building
P. 0. BOX 12546
                                            State Treasurer
Austin,    TX. 76711                        L.B.J. State Office Building              Re:   The funding        of    escheat
512/475-2501                                P. 0. Box 12608, Capitol Station          investigations
Telex    9101674-1367                       Austin, Texas   78711
Telecopier     51214750266

                                            Dear Mr. Harding:
1607 Main St., Suite           1400
Dallas,   TX. 75201                              You advise that holders of dormant bank deposits and inactive
2141742-8944                                accounts may not be complying with the provisions of article 3272b,
                                            V.T.C.S., which require that such funds be delivered to the custody of
4824   Alberta      Ave.,   Suite     160
                                            the state treasurer.   You believe the services of a certified public
El Paso, TX.        79905                   accountant and an attorney with expertise in the recovery of unclaimed
915/533-3464                                property would be helpful to your office, and wish to know if such
                                            personnel can be employed and, if so, out of which fund their expenses
                                            and fees or salaries should be paid.
1220 Dallas Ave., Suite              202
Houston,    TX. 77002
71316500666                                      The General Appropriations Act for the biennium ending August 31,
                                            1983, appropriates money to the treasury department for "escheat
                                            management."   Acts 1981, 67th Leg., ch. 875, art. I, at 3333, 3517.
606 Broadway,          Suite   312
                                            Among the funds supplying the money appropriated       is the Escheat
Lubbock,     TX.      79401
8061747.5236
                                            Expense and Reimbursement Fund No. 152.    Id. (method of financing).
                                            That is a fund established by article 3272a, V.T.C.S.      A different
                                            fund styled the "State Conservator Fund" is established by article
4309 N. Tenth,    Suite        6            3272b. V.T.C.S.
McAlle”,    TX. 76501
51216624547
                                                 Both statutes are a part of Title       53   dealing   with        escheats.
                                            Section 15(a) of article 3272a states:
200 Main Plaza, Suite 400
San Antonio,  TX. 78205                               There is hereby created a revolving fund to be
5121225-4191
                                                      known as the 'Escheat Expense and Reimbursement
                                                      Fund' in the amount of One Hundred            Thousand
An Equal         OppOrtunityi                         Dollars   ($1000,000)   to be held by the State
Aftirmative        Action     Employer                Treasurer,... one half (k) of which shall be used
                                                      by the Treasurer and the Attorney General,... for
                                                      the purpose of enforcement of the provisions of
                                                      this Title, including the expense of publishing of
                                                      notices,    examinations,    travel,    court   costs,
                                                      witness   fees,   employment    of   such   additional
                                                      assistants and other personnel as may be necessary
                                                      for such purposes in either of their offices at




                                                                        p. 1375
Honorable Warren G. Harding - Page 2   (MW-405)




          salaries  not   to exceed  the rate paid    other
          employees  for similar services, and all other
          expenses necessary for enforcement of this Title.
          (Emphasis added).

The fund established by article 3272a is earmarked "for the purpose of
enforcement of the provisions of this Title."   (Emphasis added).

      The "State Conservator Fund" of article 3272b. comprised of
escheated    accounts  and   other  property,  is earmarked    for the
"enforcement of the provisions of this Article."  As you noted article
3272b   ("this Article")   addresses depositories -- meaning banking
institutions and other organizations that receive and hold deposits of
money for others -- and the disposition of dormant or inactive
accounts.   See Attorney General Opinion C-107 (1963).    Section 5 of
article 3272b specifically establishes the "State Conservator Fund":

         from which there shall be set aside and maintained
         a revolving expense fund of Twenty-five Thousand
         Dollars   ($25,000)   for the purpose    of paying
         expenses incurred by the State Treasurer in the
         enforcement of the provisions of this Article,
         including   the expense of publications,     forms,
         notices, examinations, travel, and employment of
         necessary   personnel....   The  expense   fund  of
         Twenty-five Thousand Dollars ($25,000) is hereby
         appropriated   to the State Treasurer      for the
         purposes above stated for the biennium ending
         August 31, 1963.

     You suggest that the legislature     intended by the foregoing
provision to make available to your office the $25,000 revolving
expense fund in addition to any other funds appropriated for the
purpose of defraying escheat management expenses.     The lack of an
express requirement that the article 3272b expense fund be subject to
recurring appropriations is contrasted with the language of article
3272a establishing the Escheat Expense and Reimbursement Fund (also a
revolving fund) which expressly states, "The [funds] shall be subject
to... appropriation by the Legislature for the purpose of enforcing
this Title."  Id. 515.

     The absence of express language authorizing      or requiring a
legislative biennial appropriation does not make this fund available
to your office without appropriation.  Article VIII, section 6 of the
Texas Constitution specifies:

         No money shall be drawn from the Treasury but in
         pursuance of specific appropriations made by law;




                                 p. 1376
Honorable Warren G. Harding - Page 3    (MW-405)




          nor shall any appropriation of money be made for a
          longer term than two years....

Moreover, by making an initial appropriation of the fund for the
biennium ending August 31, 1963, the 57th Legislature signified that
the fund was to be deposited in the treasury and appropriated by the
legislature as needed.  The money in the fund is earmarked for use by
the treasurer as specified and cannot be devoted to any other purpose,
but it cannot be withdrawn from the treasury for such use unless
properly appropriated therefor.    See Johnson V. Ferguson, 55 S.W.2d
153 (Tex. Civ. App. - Austin, writ dism'd). The initial appropriation
served only for the 1962-1963 biennium. -See Dallas County v. McCombs,
140 S.W.2d 1109 (Tex. 1940).

     It follows that the money appropriated for escheat management,
but not the unappropriated    money in the article 3272b revolving
expense fund, is available to your office for the purpose of paying
the salary and expenses of persons to assist in the investigation and
recovery of unclaimed property.    Your office has ample authority to
use the appropriated funds for that purpose.   Both articles 3272a and
3272b evidence the legislative intent that the treasurer actively
pursue enforcement of the statutory provisions, employing personnel
for that purpose and paying their expenses.      See Attorney General
Opinion C-388 (1965).

     We advise that you may employ experts to aid you in the recovery
of unclaimed property, and that their expenses and fees or salaries
should be paid from the amount appropriated to your office by the
legislature   for   "Escheat   Management,"     or  from  other   "Fiscal
Management"   sub-items   transfered   thereto.    See Attorney   General
Opinion M-1010 (1971).      Cf. Letter Opinion NrMS-258       (1956) (no
appropriation).   You should, of course, consult pertinent riders to
the appropriations act.    See Acts 1981, 67th Leg., ch. 875, art. V,
581, 2(s), 9, 40, 41, 68,:      3333, 3766, 3794, 3801, 3815, 3816, 3823
(riders re:    position classification plan and schedule, manual of
accounts, court representation,      outside legal counsel, consultant
contracts).    See also V.T.C.S. art. 664-4 (professional        services
procurement act; V.T.C.S. art. 6252-11 (position classification act);
V.T.C.S. art. 6252-11~ (private consultants).

                              SUMMARY

               The treasury department may employ experts to
          aid in the recovery of escheated property and pay
          the expenses and fees or salary thereof from funds
          appropriated to it.




                                   p. 1377
Honorable Warren G. Harding - Page 4    (Mw-405)




                                         Very truly yours,




                                        MARK      WHITE
                                        Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger
Bruce Youngblood




                                   p. 1378